Citation Nr: 0032217	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99 - 04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
sinus injury.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral shoulder 
disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  A rating decision of October 1947 denied service 
connection for a shoulder disability and for a sinus 
disability; those determinations were not appealed and became 
final after one year.  

2.  In September 1992, the veteran undertook to reopen his 
claim for service connection for a shoulder disability and 
filed a new claim for a bilateral knee disability.

3.  A rating decision of March 1993 determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a shoulder disability, and denied 
the claim for service connection for a bilateral knee 
disability; those determinations were not appealed and became 
final after one year. 

4.  In March 1998, the veteran undertook to reopen his claims 
for service connection for residuals of a sinus injury and 
for shoulder and knee disabilities, submitting additional 
evidence.

5.  The additional evidence submitted to reopen the claims of 
entitlement to service connection for residuals of a sinus 
injury, a shoulder disability, and a bilateral knee 
disability includes no evidence which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claims for service connection for residuals of a sinus 
injury, a shoulder disability, and a bilateral knee 
disability are not reopened and the rating decisions of 
October 1947 and March 1993 are affirmed.  38 U.S.C.A. 
§ 1110, 1131, 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107(a) (amendment to be 
codified at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist (to be 
recodified at  38 U.S.C. § 5103A), including the provision of 
a medical examination, unless "no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement."  This law is effective as of November 9, 2000, 
and must be applied to all pending appeals.  

Prior to the enactment of that legislation, the United States 
Court of Appeals for Veterans Claims (Court) had announced a 
three-step analysis that VA must perform when a veteran seeks 
to reopen a final decision based on the submission of new 
evidence.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  The three prongs of the new Elkins test were as 
follows: (1) VA must first determine whether the veteran has 
presented new and material evidence under  38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under  38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must decide whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and (3) if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under  38 U.S.C.A. § 5107(a) 
has been fulfilled.  Elkins, id.  If the additional evidence 
presented is not new, the inquiry ends and the claim may not 
be reopened.  Smith (Russell) v. West,  12 Vet. App. 312 
(1999).

The amendment to  38 U.S.C. § 5107(a) created by Public Law 
No. 106-475 eliminates step (2), above, of the Elkins 
decision, requiring that the claimant establish that a 
reopened claim is well-grounded prior to a determination on 
the merits.  Thus, the Board need only determine whether new 
and material evidence has been submitted to reopen the 
veteran's claims for service connection for residuals of a 
sinus injury, a shoulder disability, and a bilateral knee 
disability, and, if so, whether the duty to assist the 
veteran has been fully met, as required under  38 U.S.C. 
§ 5107(a) (to be amended and codified under  38 U.S.C. 
§ 5103A). 

I.  Evidentiary and Procedural History

The record in this case shows that a rating decision of 
October 1947 denied service connection for a shoulder 
disability and for a sinus disability.  Although the veteran 
was provided appropriate written notice of those adverse 
determinations and of his right to appeal, he failed to 
initiate an appeal and those determinations became final 
after one year.  

In September 1992, the veteran undertook to reopen his claim 
for service connection for a shoulder disability and filed a 
new claim for a bilateral knee disability.  A rating decision 
of March 1993 determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a shoulder disability, and denied the claim for service 
connection for a bilateral knee disability.  Although the 
veteran was provided appropriate written notice of those 
adverse determinations and of his right to appeal, he failed 
to initiate an appeal and those determinations became final 
after one year.  

In March 1998, the veteran undertook to reopen his claims for 
service connection for a sinus condition and for a shoulder 
and knee disability, submitting additional evidence.

The evidence of record prior to the March 1998 decision 
denying service connection for a sinus condition and for 
shoulder and knee disabilities consisted of the veteran's 
service medical records, including service entrance and 
service separation examinations and administrative records; 
his initial application for VA disability compensation 
benefits (VA Form 526), received in September 1947; a rating 
decision of October 1947 denying service connection for a 
shoulder disability and for a sinus disability; a report of 
VA dental examination conducted in November 1947; an RO 
letter of February 1948 notifying the veteran of the grant of 
service connection for a dental disability; a letter from the 
veteran's representative claiming service connection for 
bilateral knee disabilities and seeking to reopen the claim 
for shoulder disability; a March 1993 denying service 
connection for bilateral knee disabilities and finding that 
new and material evidence had not been submitted  to reopen 
the claim for shoulder disability.  

The veteran's service entrance examination, conducted in 
October 1945 disclosed no abnormalities or defects of the 
musculoskeletal system.  Dental examination revealed that the 
veteran's teeth numbered 1, 16, 17, and 30 were missing at 
service entry; that teeth numbered 14 and 19 had 
nonrestorable cavities; and that teeth numbered 2, 3, 8, 9, 
10, 15, 17, 18, 20, 31, and 32 had restorable cavities.  A 
week following his induction, the veteran was admitted 
overnight for treatment of nasopharyngitis.  The service 
medical records are silent for complaint, treatment, findings 
or diagnosis of any sinus, shoulder, or knee disability 
during active service, and no treatment is shown for injuries 
incurred in a motor vehicle accident.  In August and 
September 1946, the veteran was hospitalized and treated for 
a moderate pneumonia of the left lower lobe, cause unknown.  
Those documents show that the veteran's unit was the Medical 
Detachment, 22nd Constabulary Squadron (AFA).  A report of 
medical history provided by the veteran at the time of his 
service separation examination cited his September 1946 
hospitalization for bronchitis at the 112th Evacuation 
Hospital in Germany, and no mention was made of a motor 
vehicle accident or of injuries to the knees, shoulders, or 
sinuses.  His service separation examination disclosed no 
abnormalities of the nose, throat, mouth, gums, feet, or 
musculoskeletal system.  Dental examination at service 
separation revealed that his teeth numbered 3, 16, 19, and 20 
were missing.  The veteran's Separation Qualification Record 
cited the veteran's service as a light truck driver with the 
Medical Detachment, 14th Constabulary Regiment, in the 
European theater hauling medical supplies, equipment, and 
personnel, and driving an ambulance to transport the sick and 
injured.  

In his original application for VA disability compensation 
benefits, received in September 1947, the veteran claimed 
service connection for a sinus disability, a shoulder 
disability, and a dental disability, all claimed to have 
originated on December 18, 1946, and to have been treated at 
the Aid Station serving the 14th Constabulary in Germany on 
December 18, 1946.  There was no mention of a bilateral knee 
injury, and no report of treatment after December 18, 1946.  

The rating decision of October 1947 denied service connection 
for a shoulder disability and for a sinus disability on the 
grounds that the service medical records disclosed no 
treatment or findings of such injuries during active service.  

A report of VA dental examination in November 1947 cited the 
veteran's statement that while riding as a passenger in an 
ambulance, the driver lost control and hit a tree, causing 
the veteran to strike his mouth on the dashboard, knock out 
his upper front teeth (6 altogether), and be hospitalized at 
the Unit Aid Station, 14th Constabulary Regiment, from 
December 18, 1946, to January 1, 1947.  On dental examination 
by a private dentist in November 1947, the veteran was found 
to be missing teeth numbered 3, 6, 7, 8, 9, 10, 11, 19, 20, 
30, and 32, and to have a 4-tooth upper partial plate.  It 
was noted that the veteran stated that he lost six anterior 
teeth as the result of an accident.  As a result of that 
report, a rating decision of December 1947 granted service 
connection for loss of teeth numbered 6, 7, 8, 9, 10, 12, 13, 
14, 18, 21, and 31, and entitlement to dental outpatient 
treatment.  

A letter from the veteran's representative, received in 
September 1992, claimed service connection for bilateral knee 
disabilities and sought to reopen the claim for service 
connection for a shoulder disability.  A March 1993 rating 
decision denied service connection for bilateral knee 
disabilities and found that new and material evidence had not 
been submitted to reopen the claim for shoulder disability.  
In the absence of an appeal, those determinations became 
final.

The evidence added to the record since the rating decisions 
of October 1947 and March 1993 includes an application for VA 
disability compensation benefits (VA Form 21-526) for 
sinusitis, for a shoulder disability, and for a bilateral 
knee disability, received in March 1998; duplicate copies of 
the veteran's service entrance and service separation 
examinations; private treatment records of the veteran from a 
Dr. Peck, dated from October 1957 to December 1998; private 
treatment records of the veteran from the office of a Dr. 
Petty, deceased, dated from November 1965 to September 1993; 
a February 1998 letter from a Dr. Aaron; private treatment 
records of the veteran from a Dr. Wood for retinal tears in 
August 1982 and in December 1988; private ophthalmologic 
treatment records from Drs. Rose and Huffman between January 
1989 and June 1993; an August 1998 report of subjective 
history and assessment of the veteran from a Dr. Bertram; 
private treatment records of the veteran from Drs. Cooper, 
dated from January 1981 to February 1992; a photostat of a 
medical history taken from the veteran by Dr. Peck in May 
1993; a transcript of the veteran's testimony at a personal 
hearing held in December 1998 before an RO Hearing Officer; a 
copy of an undated letter from Lt. John W. Major, U.S. Army 
Medical Corps, Squadron Surgeon; Medical Detachment, 22nd 
Constabulary Squadron; a lay statement from a former service 
comrade of the veteran; a written statement from the veteran, 
received in June 1999; copies of letters and appointment 
notices from the VAMC Lexington; an October 2000 letter from 
Dr. Bertram; an August 2000 report of VA X-ray of the 
veteran's right ankle; an October 2000 letter from the 
veteran; and the transcript of an October 2000 travel Board 
hearing before the undersigned Veterans Law Judge.  The Board 
must now determine whether the additional evidence submitted 
is both new and material to the issues of service connection 
for residuals of a sinus injury, a shoulder disability, and a 
bilateral knee disability.  

II.  Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for a sinus disability is the rating 
decision of October 1947, and the last final disallowance of 
the veteran's claim for service connection for a shoulder 
disability and for a bilateral knee disability is the rating 
decision of March 1993.  Governing law and regulations 
provide that the claims will be reopened if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (2000);  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

Further, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  While the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992) (new and material evidence to reopen claim for service 
connection for the cause of the veteran's death).  

The presumption of the credibility but not the full weight of 
the new evidence is made only for the purpose of determining 
whether the claim is to be reopened.  Once the evidence is 
found to be new and material and the claim is reopened, the 
presumption that the evidence is credible no longer applies.  
In the following adjudication [i.e., de novo review], the RO 
must determine both the credibility and weight of the new 
evidence in the context of all the evidence, both old and 
new.  Justus v. Principi,  3 Vet. App. 510, 513 (1992) 
(medical records describing current condition are not new and 
material to the issue of service connection);  Kates v. 
Brown,  5 Vet. App. 93, 95 (1993) (new and material evidence 
requirement not met by lay evidence submitted).  

Initially, the Board finds that the veteran's service medical 
records are complete and have been associated with the his 
claims folder since September 1947.  None of those records 
were located at the National Personnel Records Center (NPRC) 
at the time of the 1973 fire at that facility, and there is 
no evidence that any of those records are missing or 
incomplete.  Further, the NPRC informed the veteran in 
February 1999 that all available service medical records 
and/or reports from hospital data cards compiled by the 
Office of the Surgeon General (SGO), Department of the Army, 
had been forwarded.  The veteran's service medical records 
are silent for complaint, treatment, findings or diagnosis of 
any injury to the teeth, sinuses, shoulders, or knees.  In 
addition, at the time of his service separation examination 
in February 1947, the veteran made no mention of any 
inservice motor vehicle accident, or of any inservice injury 
to the teeth, sinuses, shoulders, or knees.

The Board finds that the application for VA disability 
compensation benefits (VA Form 21-526) for a sinus 
disability, for a shoulder disability, and for a bilateral 
knee disability, received in March 1998, is duplicative and 
reiterative of claims previously advanced by the veteran and 
finally denied.  The testimony of the veteran at his December 
1998 personal hearing at the RO and at his October 2000 
travel Board hearing before the undersigned Veteran's Law 
Judge; and the written statement from the veteran, received 
in June 1999; are not new, but duplicate and reiterate 
contentions and assertions advanced by the veteran in his 
earlier claims, i.e., that his sinus, shoulder, and knee 
disabilities were incurred in a December 18, 1945, motor 
vehicle accident in Germany.  That is the identical argument 
advanced by the veteran in his previous claims, filed in 
September 1947 and in September 1992, and denied by the 
unappealed rating actions of October 1947 and March 1993.  To 
the same point, the duplicate copies of the veteran's service 
entrance and service separation examinations are not new, but 
are duplicate copies of service medical records already of 
record and reviewed prior to the former denials of the 
veteran's claims.  While the veteran has attributed his 
current sinus, shoulder and knee disabilities to an inservice 
motor vehicle accident, as a lay person he is not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Espiritu,  2 
Vet. App. at 495.  If such lay testimony is not competent, it 
cannot be material.  See Kates,  5 Vet. App. at 95. 

The private treatment records of the veteran by Dr. Wood for 
retinal tears in August 1982 and in December 1988; the 
private ophthalmologic treatment records from Drs. Rose and 
Huffman dated from January 1989 to June 1993; the copy of an 
undated letter from Lt. John W. Major, U.S. Army Medical 
Corps, Squadron Surgeon; Medical Detachment, 22nd 
Constabulary Squadron; the lay statement from a former 
service comrade of the veteran; the copies of letters and 
appointment notices from the VAMC Lexington; and the August 
2000 report of VA X-ray of the veteran's right ankle do not 
address any of the disabilities at issue and are thus not 
material to the issues of service connection for a sinus 
disability, for a shoulder disability, and for a bilateral 
knee disability.  

The private medical records of the veteran from Dr. Peck, 
dated from October 1957 to December 1998, show that the 
veteran was seen on several occasions between 1982 and 
December 1998 for complaints of arthritis and sinusitis, and 
that in May 1993 the veteran offered, for the first time, a 
history of mouth and knee injuries in Germany in 1946.  That 
history is not new, but is the same history previously 
offered by the veteran and considered at the time of the 
prior denials of his claims.  The Court has held that a 
private medical statement noting a history of injury relating 
back to the veteran's period of service which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Further, Dr. Peck's records do 
not link or relate that history to the veteran's current 
sinus, shoulder or knee disabilities.  

The private treatment records of the veteran from Dr. Pettey, 
dated from November 1965 to September 1993, show that the 
veteran was seen for a strain of the right shoulder and knee 
in April 1982, for left shoulder and knee complaints in June 
1982, and for sinusitis in November 1983 and January 1988, 
but do not link those conditions to any inservice disease or 
injury.  Private treatment records of the veteran from Drs. 
Cooper, dated from January 1981 to February 1992, show that 
the veteran was seen in March and April 1981 for complaints 
of right shoulder and neck pain of 3 or 4 days' duration, and 
reported no previous history of accidents or surgeries.  In 
January 1983, he was seen for complaints of neck and shoulder 
stiffness, and in July 1983 denied any prior history of 
accident or injury.  In February 1992, he complained of left 
shoulder, arm, and neck pain of one month's duration, and 
denied any prior accidents, fractures, car accidents, or 
serious injuries.  The veteran's October 2000 statement that 
he was given medication by VA for joint pain does not serve 
to relate such joint pain to any inservice disease or injury.  
The Board finds that none of that evidence links or relates 
any of the veteran's current disabilities of the sinuses, 
shoulders, or knees to any inservice disease or injury.  
Therefore, such evidence is not material to the issues of 
service connection for a sinus disability, for a shoulder 
disability, and for a bilateral knee disability.  See Justus,  
3 Vet. App. at 513 (medical records describing current 
condition are not new and material to issue of service 
connection).

The remaining evidence consists of a February 1998 letter 
from Dr. Aaron; an August 1998 report of subjective history 
and assessment of the veteran from Dr. Bertram; and an 
October 2000 letter from Dr. Bertram.  The letter from Dr. 
Aaron recounts a history provided by the veteran of inservice 
injury to the veteran's mouth, upper teeth, both shoulders, 
and both knees in a 1946 motor vehicle accident; incorrectly 
states that the veteran's mouth and tooth injuries were 
included in his discharge records; opines that the veteran's 
current sinusitis "emanated in large part" from his 
inservice accident; and asserts that his current severe 
degenerative osteoarthritis of the knee joints and his 
progressive changes of the shoulders and knees were brought 
on, in part, by the veteran's inservice motor vehicle 
accident.  

The August 1998 report of subjective history and assessment 
of the veteran from Dr. Bertram cites the veteran's 
complaints of occasional bilateral knee pain; a history 
offered by the veteran of inservice neck and knee injuries, 
without current objective clinical findings; and an 
assessment of degenerative joint disease of the knees.  The 
Board finds that Dr. Bertram's letter links and relates the 
veteran's current degenerative joint disease of the knees to 
an inservice knee injury.  The October 2000 letter from Dr. 
Bertram states, in pertinent part, that the veteran suffers 
from a chronic sinus congestion/sinusitis which is directly 
related to a motor vehicle accident which he had in 1946.  

While the letters from Dr. Aaron and from Dr. Bertram purport 
to link and relate the veteran's current sinus, shoulder and 
knee disabilities to an inservice motor vehicle accident, 
those conclusions are clearly based upon a medical history of 
inservice injury provided by the veteran, and no inservice 
injuries to the sinuses, shoulders, or knees are shown in the 
service medical records.  The Board emphasizes that it does 
not question the veracity or credibility of Drs. Aaron and 
Bertram, as a credibility determination is properly made only 
after reopening.  Hadsell v. Brown,  4 Vet. App. 208, 209 
(1993).  Rather, it finds that the basis upon which their 
opinions were made was a recitation of medical history and 
service background from the veteran which had already been 
rejected by the RO's prior rating decisions of October 1947 
and March 1993.  The Court has held that a new medical 
statement was not material to support the reopening of a 
claim where the reporting physician relied upon the 
claimant's account of his medical history and service 
background, recitations which had already been rejected in 
prior RO decisions.  Reonal v. Brown,  5 Vet. App. 458, 460 
(1993).  In the Reonal decision, the Court found that the 
presumption of credibility required in  Justus,  3 Vet. App. 
at 513, does not arise where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  In addition, the Court stated that "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal,  5 Vet. App. at 461, citing  Hadsell, 4 
Vet. App. at 209.  To that point, the Board again notes that 
the veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of any injury to 
the teeth, sinuses, shoulders, or knees.  In addition, at the 
time of his service separation examination in February 1947, 
the veteran made no mention of any inservice motor vehicle 
accident, or of any inservice injury to the teeth, sinuses, 
shoulders, or knees.  

Based upon the foregoing, the Board finds that the additional 
evidence submitted to reopen the claims of entitlement to 
service connection for residuals of a sinus injury, a 
shoulder disability, and a bilateral knee disability includes 
no evidence which bears directly and substantially upon the 
specific matters under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.1569a) (2000).  Accordingly, new and 
material evidence has not been submitted to reopen claims for 
service connection for a sinus disability, a bilateral 
shoulder disability, and a bilateral knee disability, and the 
rating decisions of October 1947 and March 1993 are affirmed.  


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for a sinus disability, a 
bilateral shoulder disability, and a bilateral knee 
disability, those claims are denied.




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



